CETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The disclosure is objected to because of the following informalities:
	Applicant’s specification contains units of measure in English units (e.g. 2 feet, 3 feet), however Applicants are required to file in metric units (MPEP 608.01.IV - In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of measurements when using printed patents as research and prior art search documents, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications) 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  In review of a claimed invention for eligibility under USC 101, the USPTO has provided the 2019 PEG Guidance.  Under such guidance, Claim 1 is not eligible under USC 101 for the following reasons:
	Step 1: Is the claim to a process, machine, manufacture, or composition of matter:  Yes.  The claim recites “a method for improving the vision of…comprising”.
	Pre-Step 2: Can the analysis be streamlined?  When viewed as a whole, the eligibility of the claim is self-evident: No.  Eligibility is not self-evident.
	Step 2A. Prong 1: Does the claim recite and Abstract Idea, Law of Nature, or Natural Phenomenon: Yes, the claim recites an Abstract Idea.  Specifically, the claim recites a combination of mental processes and methods of organizing human activity.
	Specifically, claim 1 recites a mental process which includes the use of an aid (magnifying diopter glasses) to perform the mental step of reading/viewing text until it becomes clear (MPEP 2106.04(a)(2).III.B).  Additionally the claim recites organizing human activity steps of donning eyewear and instructing the person to fixate on the test (MPEP 2106.04(a)(2).II.C).
	Step 2A. Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? No.
	While the claim recites donning first and second magnifying diopter glasses, the glasses themselves are not a machine which perform the method but instead the method is performed by the human (MPEP 2106.05(b)).  Specifically, the claims are directed to a method of both performing mental processes (reading) and organizing human activity by instructing the person when, where to read/fixate.  
	Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No.  Specifically, the eyeglasses perform exactly as is well-understood and conventional which is to modify the wearer’s vision.  Also, the glasses act as a “shortcut” to changing the viewer’s perception of whether objects are clear/blurry.  Such effects are achievable without eyewear simply by moving closer/farther from the object/text to be seen.
 	As to claim 2, the claim recites donning a third pair of eyeglasses and performing the same mental and human activity steps.  The claim continues to be drawn to ineligible subject matter.
	As to claims 3, 4, the claim recites a chart, and the chart’s position from the person, however such chart amounts to a substrate on which the text is to be read and is not a particular machine for performing the method.  Additionally claims 3, 4 add further human activity steps of instructing where to stand (2 feet, 3 feet) and moving and how long to wait.
	As to claim 5, the claim merely includes more human activity of how often to perform the human/mental steps.
	As to claim 6, the claim recites the same abstract ideas and lack of an integration into a practical application as well as the inclusion of well understood routine activity as claim 1 above.  Claim 6 is thus rejected similarly.
	Additionally, claim 6 appears to cover wearing different pairs of eyewear and reading, which is almost purely directed to human mental steps and organizing human activity.
	Claims 7-10 are rejected similarly to claims 2-5 as failing to cure the USC 101 deficiencies of claim 6.
	As to claim 11, the claim is not eligible under USC 101 for the following reasons:			Step 1: Is the claim to a process, machine, manufacture, or composition of matter:  Yes.  The claim recites “a method for improving the vision of…comprising”.
		Pre-Step 2: Can the analysis be streamlined?  When viewed as a whole, the eligibility of the claim is self-evident: No.  Eligibility is not self-evident.
		Step 2A. Prong 1: Does the claim recite and Abstract Idea, Law of Nature, or Natural Phenomenon: Yes, the claim recites an Abstract Idea.  Specifically, the claim recites a combination of mental processes and methods of organizing human activity.
	Specifically, claim 11 recites a mental process which includes the use of an aid (diopter glasses, chart) to perform the mental step of reading/viewing text until it becomes clear (MPEP 2106.04(a)(2).III.B).  Additionally the claim recites the steps of donning eyewear and instructing the person to fixate on the test and positioning the person (MPEP 2106.04(a)(2).II.C).
		Step 2A. Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? No.
	While the claim recites donning eyeglasses, the glasses themselves are not a machine which perform the method but instead the method is performed by the human (MPEP 2106.05(b)).  Additionally, the chart amounts to a substrate on which the text is to be read and is not a particular machine for performing the method.  Specifically, the claims are directed to a method of both performing mental processes (reading) and organizing human activity by instructing the person when, where to read/fixate.
		Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No.  Specifically, the eyeglasses perform exactly as is well-understood and conventional which is to modify the wearer’s vision.  Also, the glasses act as a “shortcut” to changing the viewer’s perception of whether objects are clear/blurry.  Such effects are achievable without eyewear simply by moving closer/farther from the object/text to be seen.
	As to claims 12, 13, the claims recite additional steps of donning eyeglasses of additional power, however the claims continue to be drawn to the same abstract ideas of mental processes and human activity by instructing the person to fixate and read clear text.  Claims 12, 13 continue to be drawn in ineligible subject matter.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “donning the first magnifying diopter eyeglasses by a person being treated for weak vision to cause the eye to have initially blurred vision, having the person fixate upon text until the text becomes clear” which includes various subjective/relative features that render the metes and bounds unclear (MPEP 2173.05(b)).
	Beginning with “weak vision”, Applicant’s specification provides no standard as to what does/does not constitute “weak vision”.  It is therefore unclear what is intended by a person being treated for weak vision.
	Regarding the transition from initially “blurred vision” and then fixating until “clear” such features are subjective to the human practicing the reading/viewing.  While those of ordinary skill in the art may particularly define or state objective measures for blurred (e.g. worse than 20/60) and clear (e.g. 20/40 or better), Applicant’s specification gives no objective standard how to determine when vision is “blurred” and when it “becomes clear”.  Thus the metes and bounds appear to rely solely on the subjective opinion of the human practicing the invention.
	For purposes of compact prosecution, Examiner will interpret the claim such that so long as a person is donning eyewear of different magnifying powers, such blurring/clarity are implicit to the vision experiences of the person.
	As to claim 1, the claim recites “a method for improving the vision of a person” which is a subjective/relative term (MPEP 2173.05(b)) that renders the metes and bound of the claim unclear.  Specifically, the claim itself recites “cause the eye to have initially blurred vision…until the text becomes clear”, which is some form of improvement, however such improvement is subjective/relative to the practitioner of the invention.  Also, it does not appear this is the “improvement” which Applicant intends because the specification appears to make mention of improving ciliary muscle or lens flexibility, however it is unclear how this is intended to “improve vision”.
	For purposes of compact prosecution, Examiner will consider a person wearing eyewear to have improved vision.
	Claims 2-5 are rejected as dependent upon claim 1.
	As to claim 6, the claim recites “to cause eye strain until the text becomes clear” which includes subjective/relative features that render the metes and bounds unclear (MPEP 2173.05(b)). 
	Initially, those of ordinary skill understand eye strain to be a function of vision being impaired1 and thus it is unclear what is intended to say the eyeglasses cause eye strain to then provide the text to then become clear.  This appears to be some sort of subjective/relative feature and is unclear what amounts to eye strain and what amounts to clear text as such features appear dependent upon the opinion/feelings of the user.
	For purposes of compact prosecution, Examiner will interpret the claim such that so long as a person is donning eyewear of different magnifying powers, such blurring/clarity are implicit to the vision experiences of the person.
	As to claim 6, the claim recites “a method for improving vision of a person” which is a subjective/relative term (MPEP 2173.05(b)) that renders the metes and bound of the claim unclear.  Specifically, the claim itself recites “cause the eye to have initially blurred vision…until the text becomes clear”, which is some form of improvement, however such improvement is subjective/relative to the practitioner of the invention.  Also, it does not appear this is the “improvement” which Applicant intends because the specification appears to make mention of improving ciliary muscle or lens flexibility, however it is unclear how this is intended to “improve vision”.
	For purposes of compact prosecution, Examiner will consider a person wearing eyewear to have improved vision.
	Claims 7-10 are rejected as dependent upon claim 1.
	As to claim 11, the claim recites “until the mark becomes clear” which is a subjective term (MPEP 2173.05(b)) which renders the metes and bound unclear.  Specifically, the claim depends on the subjective opinion of the human practitioner of the invention as to what constitutes “clear”.  Applicant’s specification provides no objective standard to determine when a mark/text would be clear.
	For purposes of compact prosecution, Examiner will interpret the claim such that so long as a person is donning eyewear of different magnifying powers, such blurring/clarity are implicit to the vision experiences of the person.
	As to claim 11, the claim recites (line 6) “the pair of magnifying diopter eyeglasses” which lacks antecedent basis.
	As to claim 11, the claim recites “a method for improving the vision of a person” which is a subjective/relative term (MPEP 2173.05(b)) that renders the metes and bound of the claim unclear.  Specifically, the claim itself recites “cause the eye to have initially blurred vision…until the text becomes clear”, which is some form of improvement, however such improvement is subjective/relative to the practitioner of the invention.  Also, it does not appear this is the “improvement” which Applicant intends because the specification appears to make mention of improving ciliary muscle or lens flexibility, however it is unclear how this is intended to “improve vision”.
	For purposes of compact prosecution, Examiner will consider a person wearing eyewear to have improved vision.
	As to claims 12, the claim recites “donning the pair of diopter eyeglasses by a person being treated for weak vision to cause the eye to have initially blurred vision, having the person fixate upon text until the text becomes clear” which includes various subjective/relative features that render the metes and bounds unclear (MPEP 2173.05(b)).
	Beginning with “weak vision”, Applicant’s specification provides no standard as to what does/does not constitute “weak vision”.  It is therefore unclear what is intended by a person being treated for weak vision.
	Regarding the transition from initially “blurred vision” and then fixating until “clear” such features are subjective to the human practicing the reading/viewing.  While those of ordinary skill in the art may particularly define or state objective measures for blurred (e.g. worse than 20/60) and clear (e.g. 20/40 or better), Applicant’s specification gives no objective standard how to determine when vision is “blurred” and when it “becomes clear”.  Thus the metes and bounds appear to rely solely on the subjective opinion of the human practicing the invention.
	As to claims 12-13, the claims are rejected as dependent upon claim 11, 12.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	As to claim 1, the claim recites “a method for improving the vision of a person” and appears to cover the ability to correct vision (such as myopia, hyperopia, hypermetropia)2 and purports to correct such vision by inducing blurring vision with overcorrection (magnifying until blurring) and then waiting for the eyes to refocus and clear the vision, repeating such training to thereby improve vision.
	In the analysis of whether Applicant’s specification contains an enabling disclosure, the standard is to employ the “Wands factors” (MPEP 2164), and specifically, the most relevant factors are the breadth of claims and existence of working examples (MPEP 2164.01(a); 2164.04 - factors A, G).
	Those of ordinary skill in the art appear to acknowledge that such training does little, if anything to improve the vision - e.g. improve myopia, hyperopia, etc.3,4.  Furthermore, Applicant’s specification does not appear to contain any data, clinical trials, etc. discussing any improvement of vision.  Applicant’s specification does contain what appear to be conclusory statements5 without any particular evidence that such therapy results in the intended improvement.
	As those of ordinary skill in the art understand, such ciliary muscles are constantly and repeatedly being employed in viewing objects as the eye switches between near and far vision.  Such relaxing and contraction happens hundreds, if not thousands of times a day6.  It is therefore unclear how the intermittent (e.g. claim 5 one time per week) training is to result in improving vision.
	Examiner respectfully requests Applicant to provide some objective evidence that such a method allows for improving vision.
	Claims 2-5 do not resolve the issues of claim 1 and are rejected as dependent upon claim 1.
	As to claim 6, the claim recites similar language as claim 1 and therefore suffers from the same enablement issues.  Claim 6 is similarly rejected.
	Claims 7-10 do not resolve the issues of claim 6 and are rejected as dependent upon claim 6.
	As to claim 11, the claim recites similar language as claim 1 and therefore suffers from the same enablement issues.  Claim 11 is similarly rejected. 
	Claims 12-13 do not resolve the issues of claim 11 and are rejected as dependent upon claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Duan (CN 201453584; text references made to machine translation).
	As to claim 1 (as understood), Duan teaches a method for improving the vision of a person comprising providing a first magnifying diopter eyeglasses (Duan Figs. 1-3), donning the first magnifying diopter eyeglasses by a person being treated for weak vision to cause the eye to have initially blurred vision (Duan para. [0020]-[0021]), having the person fixate on upon text until the text becomes clear (Duan para. [0020]-[0021], [0008] - teaching providing fogging (blurred) vision and achieving relaxed (clear) vision), providing a second magnifying diopter eyeglasses having a higher diopter than the first magnifying diopter eyeglasses (Duan para. [0020]-[0021]), donning the second magnifying diopter eyeglasses by the person being treated for weak vision to cause the eye to have initially blurred vision again, and having the person fixate upon the text until the text becomes clear (Duan para. [0020]-[0021]).
	While Duan teaches a main pair of eyewear (Duan Fig. 2 - 1), and an auxiliary/additional attachment (Duan Fig. 1 - 5; Fig. 3 - 5), and that the method of using is to view through the upper and lower portions to achieve blurred (fogged) vision (Duan para. [0021]), and to continue to switch between the higher and lower magnifying portions (Duan para. [0021]), Duan doesn’t clarify if “clear” vision is reached before switching and the eyeglasses are separate eyeglasses (although not particularly claimed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate the frame for the additional, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza 124 USPQ 378 (CCPA 1960).  Such duplication allows for providing two stable pairs of eyewear.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to wait for cleared vision since, as taught by Duan, the purpose is to train ciliary muscles by switching from blurred (fogged) and relaxed (presumed to be clear) vision (Duan para. [0008], [0020], [0021]).
	As to claim 2, Duan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Duan further teaches providing a third magnifying diopter glasses having a higher diopter than the second magnifying diopter eyeglasses, donning the third magnifying diopter eyeglasses by the person being treated for weak vision, and having the person fixate upon the text until the text becomes clear (Duan Figs. 1-3; para. [0020], [0021] - the eyeglasses having at least 4 different power options, two per frames (1, 5)).
	As to claim 3, Duan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Duan further teaches providing an object to view (Duan para. [0021]), positioning the object at least 2 feet from the person (Duan para. [0021]), and having the person fixate on the object for at least one minute while donning either the first or second magnifying diopter eyeglasses until the object becomes clear (Duan para. [0021]).  While Duan teaches viewing an object, doesn’t specify it is a chart, however Examiner takes Official Notice the use of charts (e.g. Snellen, Landolt C, E Chart, etc.) are egregiously well known in the art for vision testing and as such would have been obvious to one of ordinary skill in the art at the time of invention to provide the object as a chart for the purpose of vision testing.
	As to claim 4, Duan teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Duan further teaches having the person move to a position at least 3 feet from the chart, and having the person fixate upon the chart mark for at least one minute while donning either one of the first magnifying diopter eyeglasses or second magnifying diopter eyeglasses until the chart mark becomes clear (Duan para. [0021]).
	As to claim 5, Duan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Duan further teaches repeating the method at least one time a week (Duan para. [0021]).
	As to claim 6 (as understood), Duan teaches a method for improving vision of a person comprises the steps of: 
	(A) providing an plurality of different diopter eyeglasses (Duan Figs. 1-3; para. [0020], [0021]); 
	(B) providing reading material having text thereon (Duan para. [0021]); 
	(C) having the person wear the lowest diopter eyeglasses for a plurality of minutes while reading the text of the reading material to cause eye strain until the text becomes clear (Duan Figs. 1-3; para. [0020], [0021]; 
	(D) removing the lowest diopter eyeglasses and replacing the lowest diopter eyeglasses with the next higher diopter eyeglasses (Duan Figs. 1-3; para. [0020], [0021] - discussing the additional eyewear and main eyewear are detachable each having higher and lower diopter regions), and 
	(E) having the person read the text of the reading material for a plurality of minutes to cause eye strain created by the next higher diopter eyeglasses until the text becomes clear (Duan para. [0020]-[0021]).
	While Duan teaches a main pair of eyewear (Duan Fig. 2 - 1), and an auxiliary/additional attachment (Duan Fig. 1 - 5; Fig. 3 - 5), and that the method of using is to view through the upper and lower portions to achieve blurred (fogged) vision (Duan para. [0021]), and to continue to switch between the higher and lower magnifying portions (Duan para. [0021]), Duan doesn’t clarify if “clear” vision is reached before switching and the eyeglasses are separate eyeglasses (although not particularly claimed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate the frame for the additional, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza 124 USPQ 378 (CCPA 1960).  Such duplication allows for providing two stable pairs of eyewear.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to wait for cleared vision since, as taught by Duan, the purpose is to train ciliary muscles by switching from blurred (fogged) and relaxed (presumed to be clear) vision (Duan para. [0008], [0020], [0021]).
	As to claim 7, Duan teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Duan further teaches removing the next higher diopter eyeglasses and replacing the next higher diopter eyeglasses with an even higher diopter eyeglasses, and (G) having the person read the text of the reading material for a plurality of minutes to cause eye strain created by the even higher diopter eyeglasses until the text becomes clear (Duan Figs. 1-3; para. [0020], [0021] - discussing the additional eyewear and main eyewear are detachable each having higher and lower diopter regions).
	As to claim 8, Duan teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Duan further teaches providing an object to view (Duan para. [0021]), positioning the object at least 2 feet from the person (Duan para. [0021]), and having the person fixate on the object for at least one minute while donning either the first or second magnifying diopter eyeglasses until the object becomes clear (Duan para. [0021]).  While Duan teaches viewing an object, doesn’t specify it is a chart, however Examiner takes Official Notice the use of charts (e.g. Snellen, Landolt C, E Chart, etc.) are egregiously well known in the art for vision testing and as such would have been obvious to one of ordinary skill in the art at the time of invention to provide the object as a chart for the purpose of vision testing.
	As to claim 9, Duan teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Duan further teaches having the person move to a position at least 3 feet from the chart, and having the person fixate upon the chart mark for at least one minute while donning either one of the first magnifying diopter eyeglasses or second magnifying diopter eyeglasses until the chart mark becomes clear (Duan para. [0021]).
	As to claim 10, Duan teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Duan further teaches repeating the method at least one time a week (Duan para. [0021]).
	As to claim 11 (as understood), Duan teaches a method of improving the vision of a person comprising the steps of:
	(A) providing an object having an object mark (Duan para. [0021]); 
	(B) providing a pair of diopter eyeglasses (Duan Figs. 1-3); 
	(C) positioning the object at least 2 feet from the person (Duan para. [0021]); 
	(D) having the person fixate upon the object for at least one minute while donning the pair of magnifying diopter eyeglasses until the chart mark becomes clear (Duan para. [0021]);
	(E) moving the person to a position at least 3 feet from the chart (Duan para. [0021]), and 
	(F) having the person fixate upon the chart mark for at least one minute while donning the pair of magnifying diopter eyeglasses until the chart mark becomes clear (Duan para. [0021]).
	Duan doesn’t specify the object is a chart, doesn’t clarify if “clear” vision is reached before switching, and  whether the eyeglasses are separate eyeglasses (although not particularly claimed).
	Examiner takes Official Notice the use of charts (e.g. Snellen, Landolt C, E Chart, etc.) are egregiously well known in the art for vision testing and as such would have been obvious to one of ordinary skill in the art at the time of invention to provide the object as a chart for the purpose of vision testing.
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate the frame for the additional, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza 124 USPQ 378 (CCPA 1960).  Such duplication allows for providing two stable pairs of eyewear.
	Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to wait for cleared vision since, as taught by Duan, the purpose is to train ciliary muscles by switching from blurred (fogged) and relaxed (presumed to be clear) vision (Duan para. [0008], [0020], [0021]).
	As to claim 12, Duan teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Duan further teaches
	(G) donning the pair of diopter eyeglasses by a person being treated for weak vision to cause the eye to have initially blurred vision (Duan para. [0021]); 
	(H) having the person fixate upon text until the text becomes clear (Duan para. [0021]); 
	(I) providing a first higher diopter pair of magnifying diopter eyeglasses having a higher diopter than the diopter of the pair of magnifying diopter eyeglasses recited in step (G) (Duan Figs. 1-3; para. [0020], [0021] - discussing the additional eyewear and main eyewear are detachable each having higher and lower diopter regions), 
	(J) donning the first higher diopter pair of magnifying diopter eyeglasses by the person being treated for weak vision to cause the eye to have initially blurred vision again (Duan Figs. 1-3; para. [0020], [0021]), and 
	(K) having the person fixate upon the text while wearing the first higher diopter pair of magnifying diopter eyeglasses until the text becomes clear(Duan para. [0021]).
	As to claim 13, Duan teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Duan further teaches 
	(L) providing a second higher diopter pair of magnifying diopter eyeglasses having a higher diopter than the first higher diopter pair of magnifying diopter eyeglasses (Duan Figs. 1-3; para. [0020], [0021] - discussing the additional eyewear and main eyewear are detachable each having higher and lower diopter regions), 
	(M) donning the third magnifying diopter eyeglasses by the person being treated for weak vision (Duan Figs. 1-3; para. [0020], [0021] - discussing the additional eyewear and main eyewear are detachable each having higher and lower diopter regions), and 
	(N) having the person fixate upon the text until the text becomes clear (Duan para. [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Horie (US 7,393,102); Glaser (US 6,652,101); Barnett (US 5,486,879); Bronskill et al. (US 4,838,677); Trachtman (US 4,533,221); Cornsweet (US 3,843,240); Martin (US 2,090,391); Gottlieb (US 2015/0261012); Beresford et al. (US 2001/0028437); Ji (CN 106420294); Duan (US 201814798); Li (CN 189313);  are cited as additional examples of vision improving methods.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 26, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.mayoclinic.org/diseases-conditions/eyestrain/symptoms-causes/syc-20372397
        2 Specification page 1, line 8 through page 2 line 12
        3 https://en.wikipedia.org/wiki/Bates_method
        4 Saw SM, Gazzard G, Au Eong K, et al. Myopia: attempts to arrest progression. British Journal of Ophthalmology 2002; 86:1306-1311
        5 Specification page 4, line 20 through page 5 line 7
        6 https://en.wikipedia.org/wiki/Accommodation_(eye)